Citation Nr: 1720253	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-12 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the neck and lymph nodes, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1960 to February 1980.  The Veteran has verified service in the Republic of Vietnam from January 1970 until January 1971.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2014, the Board remanded the case for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for cancer of the neck and lymph node.  The Veteran had qualifying service in Vietnam.  Consequently, herbicide exposure is presumed.  38 U.S.C.A § 1116 (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2016). 

In private medical records from Florida ENT dated June 2010, the Veteran was diagnosed with neck and lymph node cancer.  A biopsy of that cancer showed that it was squamous cell carcinoma and that it was positive for Human Papilloma Virus (HPV).  Imaging from that time also uncovered a 1 cm mass in his right lung.  While subsequent imaging of that right lung lesion was negative and did not report a mass, the Veteran was referred to another physician for further evaluation.  

The Board previously remanded this case for the opinion of an oncologist regarding the nature and etiology of the Veteran's cancer of the neck and lymph node, in relation to his herbicide exposure and as secondary to service-connected prostate cancer.

Pursuant to the Board's remand, a VA medical opinion was obtained in September 2015.  The examiner, an oncologist, noted that the Veteran's cancer was a lymph node metastasis of a squamous cell carcinoma.  The examiner reported that the primary origin of the metastasis was never located.  The examiner opined that because the metastatic cells were HPV 16 positive, it was likely related to HPV infection.  The examiner concluded that, more likely than not, the driving force of the metastatic cells was located in the oral cavity.  The examiner accordingly opined that the Veteran's squamous cell carcinoma is less likely than not to have been related to Agent Orange exposure.  

The Board notes that although the examiner stated that the likelihood of the primary origin (of the metastatic cells) being in the lungs was much less likely, he noted that there was a lack of records after 2010, such as imaging studies and information about further developments.  It was at least suggested that such evidence could have a bearing on his opinion.  

The Board notes that the Veteran identified five private medical providers in his June 2014 VA Form 21-4142.  There is no evidence that VA has attempted to obtain records from three of those providers, namely Premier Hematology and Oncology (Dr. Crisostomo), Mid Florida Urological Associates (Dr. Georges), and Florida Oncology Network (Dr. Saunders).  Upon remand, the identified records must be obtained, as well as any outstanding relevant VA treatment records.  See 38 C.F.R. § 3.159 (c) (2016).  The claims file should then be returned to the VA examiner for an addendum opinion based on review of any additional pertinent evidence received.  See Green v. Derwinski, 1 Vet. App. 121, 124(1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008). 

On further review, the Board also notes the claims file does not contain a medical opinion that addresses whether the Veteran's cancer of the neck and lymph node is directly related to service.  This question was not posed to the September 2015 examiner in the previous Remand directives.  The availability of presumptive service connection for some conditions based on exposure to herbicide agents does not preclude direct service connection for other conditions based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039 (1994).  As this appeal is already being remanded for an addendum opinion, the examiner will have an opportunity to address this particular question. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his neck and lymph node cancer.  If other records are identified, obtain authorization for the newly identified records.  Thereafter, request outstanding treatment records, to include imaging studies, from any identified treatment provider including Premier Hematology and Oncology, Mid Florida Urological Associates, and Florida Oncology Network.  

Also obtain complete VA treatment records since 2010 from any appropriate VA facility. 

If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2016). 

2.  Return the claims file, including a copy of this remand (and any additional evidence obtained on remand) to the September 2015 VA oncologist, for an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.  The examiner should respond to the following questions based on his review of the claims file and any additional medical records secured as a result of this Remand: 

a) Is it as likely as not (50 percent of better probability) that the Veteran's cancer of the neck and lymph node is etiologically related to the Veteran's service? 

b) Based on the review of the additional evidence received, is there any change in the September 2015 opinions regarding whether it is at least as likely as not (50 that the Veteran's cancer of the neck/lymph node is caused by or aggravated by his service-connected prostate cancer?

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner says he or she cannot provide an opinion without resort to speculation, then he or she must state why speculation would be required in this case, e.g., the determination is beyond the scope of current medical knowledge.  If there is insufficient evidence within the claims file, the examiner must identify relevant tests, specialist opinion, or other information needed to provide the requested opinion.

3. Finally, re-adjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




